Citation Nr: 1104057	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for mild degenerative 
arthritis of the left hip, including as secondary to service-
connected torn right meniscus with degenerative changes.

2.  Entitlement to service connection for a lumbar spine 
disorder, including as secondary to service-connected torn right 
meniscus with degenerative changes.

3.  Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected torn right meniscus 
with degenerative changes.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from September 1967 to 
May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of October 2006 and January 2009 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

In October 2010 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for mild degenerative 
arthritis of the left hip, a lumbar spine disorder, and a left 
knee disorder, to include as secondary to service-connected torn 
right meniscus with degenerative changes.  

In October 2008 and November 2008, the Veteran was accorded 
compensation and pension (C&P) examinations to assess his left 
hip, left knee, and lumbar spine.  The Veteran was diagnosed with 
early mild degenerative joint disease in the left hip, mild 
osteoarthritis in the left knee, lumbar spondylosis, and lumbar 
stenosis based on symptomatology.  The examiners did not assess 
whether the Veteran's conditions were directly related to the 
Veteran's service or whether the conditions were aggravated by 
the service-connected knee disability.  In addition, the November 
2008 examiner stated that in his opinion "I cannot resolve as to 
whether this degenerative process is due to an altered gait due 
to his right knee without resulting to mere conjection.  Again, I 
do not feel that I can resolve this issue without resorting to 
mere speculation."  The Court of Appeals for Veterans Claims has 
stated that "a bald statement that it would be speculative for 
the examiner to render an opinion as to etiology or diagnosis is 
fraught with ambiguity."  Jones v. Shinseki, 23 Vet. App. 382, 
390 (2010).  For example, it is not clear whether the examiner 
does not have the expertise to render such an opinion, or whether 
additional testing or information is needed, and possibly 
available, that would permit such an opinion, either of which 
would render the opinion inadequate for resolving the claim.  Id.  
Moreover, the examiner may be obligated to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  Id; See Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The phrase "without resort to speculation" 
should reflect the limitations of knowledge in the medical 
community at large and not those of the examiner.  Id.  Finally, 
the examiner should explain what facts cannot be determined, for 
example, explain if it "cannot be determined from current 
medical knowledge that a specific in-service injury or disease 
can possibly cause the claimed condition, or that the actual 
cause cannot be selected from multiple potential causes."  Id.  
In light of these deficiencies, another examination is necessary.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from August 27, 
2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, inasmuch as the Veteran asserts that his claim for TDIU 
is due to his nonservice-connected left hip and back, the issue 
of TDIU cannot be decided until the issues of service connection 
for mild degenerative arthritis of the left hip, back disorder, 
and left knee disorder are resolved.  The Board thus finds the 
issue of TDIU to be inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  The issue of TDIU must 
therefore be deferred pending resolution of the Veteran's claims 
for service connection for mild degenerative arthritis of the 
left hip, back disorder, and left knee disorder.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), for the following action: 

1.  Associate with the claims folder all 
relevant medical records from the VA 
Medical Center dating from August 27, 
2008.  If no further treatment records 
exist, the claims file should be 
documented accordingly.  

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a left hip 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with his left hip 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that a current 
left hip disorder was incurred during 
active military service.  In that 
regard, the examiner's attention is 
directed to the Veteran's July 2009 
statement in which he credibly 
indicates that he completed a number of 
jumps in the military and also had to 
march for long distances over difficult 
terrain with more than 50 pounds of 
equipment which put stress and strain 
on his joints.  If the examiner finds 
that it is not related to his active 
service, the examiner should provide an 
opinion as to whether any left hip 
disability is at least as likely as not 
(50 percent probability or greater) 
proximately due to or the result of the 
service-connected right knee 
disability.  If the examiner responds 
in the negative then an opinion should 
be provided as to whether any left hip 
disability found is at least as likely 
as not (50 percent probability or 
greater) aggravated (i.e., permanently 
worsened) by the service-connected 
right knee condition beyond the natural 
progress of the condition.  A complete 
rationale must be set forth in the 
report provided.

3.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a lumbar 
spine condition.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examiner must 
note in the report that the claims file 
was reviewed.  All indicated tests must 
be performed, and all findings reported 
in detail.  The Veteran must be 
provided with an opportunity to 
describe problems he has had with his 
back since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that a current 
back disorder was incurred during 
active military service.  In that 
regard, the examiner's attention is 
directed to the Veteran's July 2009 
statement in which he credibly 
indicates that he completed a number of 
jumps in the military and also had to 
march for long distances over difficult 
terrain with more than 50 pounds of 
equipment which put stress and strain 
on his joints.  If the examiner finds 
that it is not related to his active 
service, the examiner should provide an 
opinion as to whether any back disorder 
is at least as likely as not (50 
percent probability or greater) 
proximately due to or the result of the 
service-connected right knee 
disability.  If the examiner responds 
in the negative then an opinion should 
be provided as to whether any back 
disability found is at least as likely 
as not (50 percent probability or 
greater) aggravated (i.e., permanently 
worsened) by the service-connected 
right knee condition beyond the natural 
progress of the condition.  A complete 
rationale must be set forth in the 
report provided.

4.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a left knee 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with his left knee 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that a current 
left knee disorder was incurred during 
active military service.  In that 
regard, the examiner's attention is 
directed to the Veteran's July 2009 
statement in which he credibly 
indicates that he completed a number of 
jumps in the military and also had to 
march for long distances over difficult 
terrain with more than 50 pounds of 
equipment which put stress and strain 
on his joints.  If the examiner finds 
that it is not related to his active 
service, the examiner should provide an 
opinion as to whether any left knee 
disability is at least as likely as not 
(50 percent probability or greater) 
proximately due to or the result of the 
service-connected right knee 
disability.  If the examiner responds 
in the negative then an opinion should 
be provided as to whether left knee 
disability found is at least as likely 
as not (50 percent probability or 
greater) aggravated (i.e., permanently 
worsened) by the service-connected 
right knee condition beyond the natural 
progress of the condition.  A complete 
rationale must be set forth in the 
report provided.

5.  Ensure the examination reports are 
adequate and responsive to the above 
directives and if they are not return 
the report(s) as insufficient.  After 
the requested development has been 
completed, and after undertaking any 
other development deemed appropriate, 
re-adjudicate the issues on appeal.  If 
any benefits sought remain denied, the 
Veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


